     Case 3:19-cv-01319-LAB-JLB Document 12 Filed 09/27/19 PageID.101 Page 1 of 1



1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING                                        CASE NO. 19cv1319-LAB (JLB)

12                                       Plaintiff,
                                                        ORDER DENYING AS MOOT
                         vs.                            PLAINTIFF’S MOTION FOR A MORE
13                                                      DEFINITE STATEMENT [Dkt. 7]
14   FUNDSHOP, LLC,
                                     Defendant.
15
16         In light of the parties’ Notice of Settlement, (Dkt. 10), Plaintiff Anton Ewing’s Motion
17   for a More Definite Statement is DENIED WITHOUT PREJUDICE AS MOOT. Dkt. 7.
18         IT IS SO ORDERED.
19   Dated: September 27, 2019
20                                                    HONORABLE LARRY ALAN BURNS
21                                                    Chief United States District Judge

22
23
24
25
26
27
28



                                                  -1-
